294 S.W.3d 93 (2009)
TRUSTEE II, LLC, A Missouri Limited Liability Company, Plaintiff/Appellant,
v.
Patrick J. MARCIANTE, et al., Defendants/Respondents.
No. ED 92516.
Missouri Court of Appeals, Eastern District, Division Three.
September 29, 2009.
Gebhardt Real Estate and Legal Services, LLC, Phillip K. Gebhardt, Desoto, MO, for Appellant.
Cunninhgam Rayfield, PC, Crystal City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.
Prior report: 2008 WL 6570941.

ORDER
PER CURIAM.
Trustee II, LLC (Trustee) appeals from the Judgment entered in favor of Patrick J. Marciante, et al. and Summer Set Property Owners Association (Association)[1] and against Trustee on its Supplemental Petition (Petition) seeking a declaration that Association did not have the authority to impose assessments on Trustee's lots located in the Summer Set Subdivision (Summer Set), Jefferson County, Missouri, which were purchased at a delinquent tax sale. On appeal, Trustee argues the trial court erred in entering its Judgment against Association because: (1) Association had no authority to assess Trustee's lots; (2) the 1993 and 1999 Restrictions were inapplicable to Trustee's lots because they were purchased at a tax sale; (3) Trustee was not precluded from litigating the issues in this appeal; and (4) Trustee did not owe the pro-rated assessments for 2006. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claim of error to be without merit. An extended opinion would *94 have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  This appeal is consolidated with ED92521, Trustee II v. Elton O. McCulley, et al. There are a total of ten lots at issue between the two appeals.